Order unanimously reversed, with costs, and motion denied. Memorandum: Special Term erred in granting the motion of defendant Northern Oswego County Health Services, Inc., for summary judgment. A cross claim for apportionment of fault necessarily depends upon the proof adduced at trial and the basis of plaintiff’s recovery, if any, against it. At this stage of the proceedings, the motion is premature (Oswald v Reimann & Georger, 101 AD2d 693). (Appeal from order of Supreme Court, Onondaga County, Tenney, J. — summary judgment.) Present — Dillon, P. J., Callahan, Doerr, O’Donnell and Moule, JJ.